    8:21-cr-00050-BCB-MDN Doc # 7 Filed: 04/22/21 Page 1 of 1 - Page ID # 8




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                    8:21-CR-50

        vs.
                                                                      ORDER
JOSE ANGEL-JIMENEZ,

                      Defendant.


       This matter is before the Court on the United States of America’s Motion for Dismissal

(Filing 6) of the Indictment as to Jose Angel-Jimenez without prejudice. Under Federal Rule of

Criminal Procedure 48(a), leave of court is granted for the dismissal of the Indictment without

prejudice against Jose Angel-Jimenez.

       IT IS ORDERED:

   1. The United States of America’s Motion for Dismissal (Filing 6) is granted, and this action

       is dismissed, without prejudice as to Jose Angel-Jimenez.

       Dated this 22nd day of April, 2021.



                                                   BY THE COURT:


                                                   ___________________________
                                                   Brian C. Buescher
                                                   United States District Judge
